Motion for preliminary injunction pending appeal pursuant to CPLR 5518 granted, without costs, and without prejudice to a motion by respondents to vacate the injunction in the event appellants shall fail to file and serve, on or before March 12, 1976, record, brief and notice of argument for the term commencing April 5, 1976. Pending determination of the appeal, appellants herein shall not renew any presently existing contracts for the use of coin-operated toilet facilities, nor shall they enter into any new contract or install any new coin-operated facility within the State of New York. Sweeney, J. P., Kane, Mahoney, Main and Larkin, JJ., concur. [85 Misc 2d 189.]